ORDER
PER CURIAM:
The petition of Jack Ronald Seitzinger, Jr. for a Writ of Habeas Corpus having been filed herein to test bailability pending appeal from his conviction,
And the Court having fully considered said petition, Exhibit A attached hereto, and the petitioner’s affidavit, and having determined that the district judge did not abuse his discretion in refusing the petitioner his release on bail after conviction and pending appeal,
IT IS ORDERED that said petition be denied and that a copy of this Order be mailed to petitioner.